MEMORANDUM *
Jose Luis Garcia appeals the district court’s imposition of a 16-level sentencing enhancement, pursuant to United States Sentencing Guidelines (U.S.S.G.) § 2L1.2(b)(l)(A)(ii), to his sentence for attempted unlawful entry into the United States after deportation in violation of 8 U.S.C. § 1326. We review the district court’s interpretation of the sentencing guidelines de novo, United States v. Bonilla-Montenegro, 331 F.3d 1047, 1049 (9th Cir.2003), and its factual findings for clear error, United States v. Riley, 335 F.3d 919, *781925 (9th Cir.2003). We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.
The district court correctly found that the government proved by clear and convincing evidence that Garcia suffered a 1978 conviction for Battery Upon a Peace Officer, see Bonilla-Montenegro, 331 F.3d at 1049, and, therefore, correctly enhanced Garcia’s sentence under U.S.S.G. § 2L1.2(b)(l)(A)(ii). That a Notice of Appeal was filed and that there are marks on the Court Action form does not mean that the government failed to meet its burden to prove the previous conviction. The official records do not show any reversal on appeal.
We review Garcia’s argument that the time limitations in U.S.S.G. § 4A1.2(e) apply to sentencing enhancements under U.S.S.G. § 2L1.2 for plain error because he raises it for the first time on appeal. See Riley, 335 F.3d at 925. There was no error in not applying the § 4A1.2(e) time limitations because the temporal limitations in § 4A1.2 do not apply to § 2L1.2. See United States v. Lara-Aceves, 183 F.3d 1007, 1013-14 (9th Cir.1999), overruled on other grounds by United States v. Rivera-Sanchez, 247 F.3d 905 (9th Cir.2001) (en banc). The changes in the guidelines since Lara-Aceves are not material.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.